Judgment unanimously modified and, as modified, affirmed, in accordance with the following memorandum: Defendant has been convicted, after a jury trial, of manslaughter, second degree, assault, second degree, assault, third degree, driving under the influence of alcohol and failure to keep right. The charges stem from an automobile accident occurring on March 30, 1979 which resulted in the death of Charles McDougal and the serious injury of his wife and daughter, as well as injuries to passengers in defendant’s car. We previously remitted the matter to County Court for a hearing to resolve the time of defendant’s arrest so that we could determine whether evidence of his refusal to take a blood test was properly received in evidence (see People v Brol, 81 AD2d 739). County Court has concluded after a hearing that the request and refusal were made within two hours of the arrest and we affirm that finding. We have reviewed the several other issues raised by defendant and find only one requiring discussion. The evidence was insufficient to support the finding that defendant violated section 1120 of the Vehicle and Traffic Law, failure to keep right {People v Bailey, 60 Mise 2d 283, 288-289; see, also, People v Deming, 80 Mise 2d 53). The judgment is modified, therefore,' to vacate the conviction for that offense. (Resubmission of appeal from judgment of Livingston County Court, Cicoria, J. — manslaughter, second degree and other charges.) Present — Simons, J. P., Callahan, Doerr, Moule and Schnepp, JJ.